ACCEPTED
                                                                                    10-11-00424-CR
                                                                            TENTH COURT OF APPEALS
                                                                                      WACO, TEXAS
                                                                                 1/30/2015 2:06:53 PM
                                                                                  SHARRI ROESSLER
                                                                                           CLERK


                              NO. 10-11-00424-CR




THOMAS HENRY SINCLAIR                    §   IN THE COURT OF APPEALS

v.                                       §   FOR THE TENTH DISTRICT

THE STATE OF TEXAS                       §   OF TEXAS AT WACO


              APPELLANT'S MOTION TO PERMIT CURRENT
                COUNSEL TO WITHDRAW ON APPEAL AND
                  SUBSTITUTE NEW COUNSEL ON APPEAL


TO THE HONORABLE COURT OF APPEALS:


      COMES NOW the Appellant, through his attorney of record on appeal, Lori

L. Ordiway, and files this Motion to Permit Current Counsel to Withdraw on

Appeal and Substitute New Counsel on Appeal in the above-referenced appeal, and

would show the following:

                                        I.


      The Court of Criminal Appeals remanded the appeal to this Court, and, in

response to the letter issued by the Clerk of this Court on January 9, 2015, the

Appellant filed a waiver of filing a new brief on January 23, 2015. No opinion,

based on the original briefs, has been delivered by the Court as of the time of the

filing of this motion.
                                         II.


      The undersigned attorney, Lori L. Ordiway, is closing and leaving her

private practice and will be returning to the position of chief of the appellate

division of the Dallas County District Attorney's Office on February 2, 2015.

                                         III.


      Continued representation in this appeal would constitute a conflict of

interest. The substitution of new counsel is necessary to ensure that the Appellant

receives effective assistance of counsel on appeal.

                                         IV.


      The substitute attorney's name and other information required by Rule

6.5(d) of the Texas Rules of Appellate Procedure are as follows:

      Brett E. Ordiway
      2311 Cedar Springs Road, Suite 250
      Dallas, Texas 75201
      Phone:    214-468-8100
      Fax:      214-468-8104
      E-mail: bordiway@sualaw.com
      State Bar No. 24079086


      A copy of this Motion is being delivered on this date to the Appellant both

by certified mail (Certified Mail No. 7014 1820 0001 7535 1186) and by first-class

mail to the Appellant at his last known address:

      Thomas Henry Sinclair
      7255 SWCR 2420
      Wortham, Texas 76693
      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney for

the Appellant respectfully requests that this Court grant this Motion to Permit

Current Counsel to Withdraw on Appeal and Substitute New Counsel on Appeal.

                                    Respectfully submitted,




                                    /s/ Lori L. Ordiway
                                    LORI L. ORDIWAY
                                    State Bar No. 12327300
                                    P.O. Box 793991
                                    Dallas, Texas 75379
                                    Telephone: (972) 701-0155
                                    Facsimile: (972)701-0151
                                    E-mail:    lori.ordiway@att.net

                                    ATTORNEY FOR THE APPELLANT
                           CERTIFICATE OF SERVICE


        The undersigned attorney hereby certifies that a true and correct copy of this

Motion is being served on the 30th day of January, 2015, via the service function in

eFile Texas, on the following attorneys: (1) the attorney for the State of Texas,

Andrew Wolf, Assistant District Attorney, Navarro County District Attorney's

Office,    to   awolf@navarrocounty.org;      and    (2)   Brett   E.   Ordiway     to

bordiway@sualaw.com.

                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY


11-41